DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
	Paragraph [00142], line 1, it appears “detecting” should read – separating --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 8, 10, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2015/0182089 (hereinafter Jeong et al.) in view of U.S. Patent Application Publication US 2003/0192140 (hereinafter Guest).
	As for claim 1, Jeong et al. discloses in Figs. 1-19 a cleaning system comprising: a robot cleaner 1 (Fig. 1) including: a locking member 23 defining a pad fixing part on which a cleaning pad 25 is detachably mounted (Fig. 3; paragraphs [0072], [0079] and [0080]); and a pad changer or station 5 including (pad changer 5 includes a case 7 and replacement unit 8 as well; Fig. 1; paragraph [0060]): a mounting cartridge or pad storage box 84 in which a cleaning pad 25 that is to be provided to the robot cleaner is stored (Figs. 11, 12, 14 and 18; paragraph [0120]), a plate unit or pad coupling part 6 on which a cleaning pad 25 that is to be coupled to the robot cleaner is rested, and a base or pad supplier 80 to supply the cleaning pad 25 stored in the pad storage box 84 to the pad coupling part (paragraphs [0118]-[0121] and [0124]). Jeong et al. discloses all of the recited subject matter as previously recited above with the exception of a pad detacher to detach the cleaning pad mounted on the pad fixing part, and a cleaner driver to drive the pad detacher. Guest discloses in Figs. 2-8, for example, a floor care machine 20 comprising a floor care element 25 pad detacher to detach the cleaning pad mounted on the pad fixing part, and a cleaner driver to drive the pad detacher. The floor care element 52 has on one side a floor contacting portion 56 for processing the floor with its floor contacting side 60, and on the opposite side, the element has an attachment assembly 64. The attachment assembly 64 includes an attaching member 66 which may include an attachment piece 68 defining a pad detacher. The attachment piece(s) 68 secure the floor care element 52 to a lower drive assembly 78b defining a pad fixing part in a second configuration, and allow the floor care element 52 to be attached and/or released from the lower drive assembly 78b in a first configuration. For detaching a currently attached floor care element 52, the motor 82 only rotates in direction 74 when the floor is being processed, and the floor care element 52 attached to the lower drive assembly 78b will remain securely attached during floor care operations. The floor care element 52 disengages from the lower drive assembly 78b upon lifting of the drive assembly 76 defining a cleaner driver (paragraphs [0019], [0020] and [0023]-[0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong et al. such that the robot cleaner includes an arrangement of a pad detacher to detach the cleaning pad mounted on the pad fixing part, and a cleaner driver to drive the pad detacher as suggested by Guest for an efficient cleaning pad replacement operation since providing for a pad detacher arrangement in either the station or robot cleaner itself is well known.
	As for claim 8, Jeong et al. further teaches a motor or station driver 89 to drive the pad supplier 80 (paragraphs [0118]-[0121] and [0124]), wherein the pad supplier 80 comprises a mounting plate or push member 842 that is driven by the station driver 89 to move a cleaning pad 25 among a plurality of cleaning pads stored in the pad storage box to the pad coupling part (Figs. 12, 14, 16 and 18; paragraphs [0115], [0116], [0118]-[0121] and [0124]).
	As for claim 10, wherein the station 5, or more specifically, the replacement unit 8 includes a separation cartridge 83 and a mounting cartridge 84 defining a separating and supplying device to move the cleaning pad 25 among a plurality of cleaning pads stacked in the pad storage box to a push position at which the push member 842 is able to push the cleaning pad 25. The replacement unit 8 may include a base 80 that has a circular shape. The separation cartridge 83 and the mounting cartridge 84 may be received in the base 80. The separation cartridge 83 may be formed with a pad unit receiving part 830. The mounting cartridge 84 may be formed with a pad unit receiving part 840 (mounting plate 842) in which the pad unit to which a new pad is mounted is received (paragraphs [0118]-[0121]).
	To avoid a redundant rejection, claim 16 is rejected similarly as claim 1 above. It will be added that as for the robot cleaner to have at least one processor configured to control the robot cleaner (if not already; paragraph [0124]), such arrangement is well within the capabilities of one skilled in the art for controlling various aspects of the robot cleaner, e.g., robotic (path) movement, cleaning operation control and/or sensor detecting capabilities (if not already).
	As for claims 2 and 17, the locking state between the locking member 23 and the locking protrusions 241, 242, 243 and 244 formed at the pad mounting part 24 may be released. It is common knowledge in the art that the locking member 23 and the locking protrusions at the pad mounting part 24 include magnetic bodies (Fig. 3; paragraph [0112]).
	To avoid a redundant rejection, claim 19 is rejected similarly as claim 1 above.
	As for claims 15 and 20, the replacement unit 8 may include a separation cartridge 83 and a mounting cartridge 84. The mounting cartridge 84 defines a pad storage box and may be formed with a pad unit receiving part 840. The base 80 may rotate clockwise or counterclockwise. All of the contaminated pad units mounted to the pad assembly 2 (the cleaning pads) may be replaced with new pad units. It is common knowledge in the art to set a support at both ends of the cleaning pads.

Allowable Subject Matter
6.	Claims 3-7, 9, 11-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 3 (claims 4-7 depend on claim 3) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 3, in particular, wherein the robot cleaner comprises a lifter to lift a part of the robot cleaner at which the pad fixing part is positioned, wherein the lifter is driven by the cleaner driver, and wherein the cleaner driver comprises a link actuator to transfer power to the lifter and the pad detacher.
	Claim 9 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 9, in particular, wherein the station driver comprises: a station driving source, and a connection member to transfer power generated by the station driving source to the push member, and wherein the connection member includes at least one of a push link or a belt.
	Claim 11 (claims 12-14 depend on claim 11) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 11, in particular, wherein the separating and supplying device comprises: a link support fixed to a station housing of the station; a pad link rotatably coupled to the link support; a slider link to press one end of the pad link when the slider link is pressed by a slider positioned at one end of the push member; a pad separating member to move to a position of supporting a remaining cleaning pad except for the cleaning pad moved to the push position among the plurality of cleaning pads stored in the pad storage box when the pad separating member 1s pressed by the other end of the pad link; and a pad locker to move to a position of releasing the supporting on the cleaning pad moved to the push position, when the pad separating member moves to the position of supporting the remaining cleaning pad among the plurality of cleaning pads stored in the pad storage box except for the cleaning pad moved to the push position.
	Claim 18 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 18, in particular, wherein the robot cleaner comprises a lifter to lift a part of the robot cleaner at which the pad fixing part is positioned, wherein the lifter is driven by the cleaner driver, and wherein the cleaner driver comprises a link actuator to transfer power to the lifter and the pad detacher.

					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to DE ‘067 and Romanov et al. are pertinent to robot cleaners with various docking station arrangements.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723